Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2021.06.11.

Status of the Claims
Claims 1 – 6, 8, 10, 12 – 14 have been amended
Claims 7, 9, 11 remain as previously presented
Claims 15 – 20 remain as canceled
Claim 21 has been newly introduced

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an actuator operatively connected to the second housing portion” of claim 10 and “at least one electrically operated hydraulic valve” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that Figure 2 does not include any such flow control features which could be utilized to provide control to the controller, Figure 2 does not suggest the placement of such features and no 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 6 recite the limitation “the portion of the cavity,” this limitation should be recited as “the portion of the body cavity” as previously introduced by claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,482,523, “Morando.”
Regarding Claim 1: Morando discloses a rotodynamic pump (Figures 1 – 6) for pumping a fluid, the rotodynamic pump comprising: a body defining (A) a body cavity (The body cavity is interpreted as the hollow portions of the body comprising the inner space in which elements such as the impeller, B, are contained in the same manner as the cavity 24 as indicated in Applicant’s Figure 2, comprising at least the impeller cavity 12, 13, 14); an impeller (B) disposed within the body cavity, a first housing portion (20) disposed within the body cavity and defining at least in part an impeller cavity (12, 13, 14) containing the impeller (As shown in Figure 1; The first housing portion 20 is inserted into the body cavity formed by the body A, and fluidly sealed through the use of the O-ring 21), and a second housing portion (C) disposed within the body cavity and defining at least in part the impeller cavity (12, 13), a portion of the body cavity defined between the second housing portion and the body (As shown in Figure 1; This is interpreted as the portion between elements C and 12 and as indicated by their respective leader lines), the portion of the body cavity fluidly sealed from the impeller cavity (As shown in Figure 1; portions of the body cavity located left of the impeller cavity defining surface of the first housing portion 20 are interpreted as being fluidly sealed from the impeller cavity through the use of the O-ring 20); and a pressure regulating mechanism (F) configured to adjust a clearance between the impeller and the second housing portion to regulate pressure of the fluid downstream of the impeller (Column 3, Lines 51 to Column 4, Line 14, “Automatic adjustment of the width of passages 54 is effected by servo-actuator assembly F”).  
Regarding Claim 2: Morando discloses the rotodynamic pump of claim 1; Morando further discloses wherein the second housing portion (C) being movable relative to the first housing portion during operation of the rotodynamic pump to vary the clearance (Column 2, Lines 56 – 65; Column 3, Lines 37 – 50; Column 3, Lines 51 to Column 4, Line 14), and the pressure regulating mechanism is configured to move the second housing portion relative to the first housing portion to vary the clearance and thereby regulate a delivery pressure of the fluid at an outlet of the pump (15) (Column 3, Lines 37 – 50, “Pumping passages 54 of variable axial width are defined between impeller disc 52, vanes 53 and shroud C. Shroud C comprises a shaft 50 which is slidably extended through impeller hub 50”).   
Regarding Claim 3: Morando discloses the rotodynamic pump of claim 2; Morando further discloses comprising a fluid conduit (80) hydraulically connecting the outlet of the pump to the portion of the cavity (72) to feed fluid from the outlet to the portion of the cavity to apply a force on the second housing portion (Column 3, Line 61, “The fitting 73 may transmit pressure to servo chamber 72 through a feedback line 80 from a control area CA such as a control box in a line leading from the pump to a 
Regarding Claim 4: Morando discloses the rotodynamic pump of claim 3; Morando further discloses comprising a biasing element (77) biasing the second housing portion toward the first housing portion (Column 3, Line 75, “a coil spring 77 loads the piston for movement 4 of impeller shroud C to open position (maximum volume of pumping passages 54) when not subjected to fluid pressure in chamber 72.”).  
Regarding Claim 8: Morando discloses the rotodynamic pump of claim 2; Morando further discloses wherein the impeller is rotatable about a rotation axis (As shown along the cut line axial to the impeller in at least Figure 1) to pump the fluid from an inlet of the pump (10) to the outlet (15) (Column 3, Line 32, “Impeller B is driven by rotary power applied to stem 44 and transmitted through shaft 42 to its hub 50.”), and the second housing portion (C) is movable relative to the first housing portion in a direction parallel to the rotation axis (Column 3, Line 46, “The engagement of vanes 53 in slots 65 provides a rotary coupling connection between parts B and C such that shroud C is carried by and rotates in unison with impeller B while freely shiftable axially so as to vary the axial width of pumping passages 54.”).
Regarding Claim 10: Morando discloses the rotodynamic pump of claim 2; Morando further discloses wherein the pressure regulating mechanism (F) includes an actuator (70) operatively connected to the second housing portion (The actuator servo piston 70 is operatively connected to the second housing portion through the use of screws 71 and shaft 60 as shown in at least Figure 1) and a controller (CA) communicatively coupled to the actuator (Column 3, Line 61, “The fitting 73 may transmit pressure to servo chamber 72 through a feedback line 80 from a control area CA such as a control box in a line leading from the pump to a system component that is supplied with fluid by the pump, or from another control area in which there is present a reference pressure, suitably representative of varying pressure conditions which may have to be dealt with by the pump.  Alliteratively, the annular chamber 75 may be subjected directly to the pump's discharge pressure, through a suitable connection from the discharge outlet 15 to the fitting 73 or directly to annular chamber 75.”), the pressure regulating mechanism regulating the delivery pressure toward at least one delivery pressure setpoint by operating the actuator by the controller to selectively displace the second housing portion relative to the first housing portion in response to a signal indicative of the delivery pressure 
Regarding Claim 21: Morando discloses the rotodynamic pump of claim 2; Morando further discloses wherein movement of the second housing portion (C) relative to the first housing portion (20) varies a size of the impeller cavity, and varies a size of the portion of the body cavity (The lateral, left-to-right, movement of the second housing portion C, relative to the fixed surface of the first housing portion 20, varies the size of the impeller cavity and the effective pumping surface as discussed in at least Column 3, Lines 51 to Column 4, Line 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,482,523, “Morando,” in view of US 2,337,639, “Brummer”.
Regarding Claim 5: Morando discloses the rotodynamic pump of claim 4; however, Morando fails to disclose further comprising a bellows, the bellows and the biasing element being movable by movement of the second housing portion relative to the first housing portion
Brummer teaches the use of a bellows (Sealing element as shown in Figure 2 and in situ in Figures 1 and 3). The bellows of Brummer is utilized as a sealing element over an axial rotating shaft with an impeller.
It would have been obvious to one of ordinary skill in the art to have incorporated the bellows of Brummer into the apparatus of Morando to improve the sealing arrangement between the shaft 60 and the servo chamber 72 with the predicted results that the bellows would act as an expansible seal improving the ability of the apparatus to seal the servo chamber from the shaft 60. Once combined, both the bellows and the biasing element would be movable by movement of the second housing portion relative to the first housing portion through the axial movement of the shaft 60.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,482,523, “Morando,” in view of US 2005/0072160, “Futa”.
Regarding Claim 9: Morando discloses the rotodynamic pump of claim 1; however, Morando fails to explicitly disclose the use case of the rotodynamic pump in a fuel system for an aircraft engine, the rotodynamic pump when in use supplying fuel to the aircraft engine.
Futa teaches the use of a rotodynamic pump (116) with a movable housing which is used to supply fuel to an aircraft engine. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the pump of Morando to supply fuel to an aircraft engine as taught by Futa with the predicted results that such a pump would be capable of supplying fuel to an aircraft engine. It is further noted that the pump of Morando .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,482,523, “Morando,” in view of US 2015/0184594, “Stammen”.
Regarding Claim 11: Morando discloses the rotodynamic pump of claim 10; however, Morando fails to explicitly disclose wherein the actuator includes at least one of an electric motor, and a hydraulic actuator operable via at least one electrically operated hydraulic valve that is communicatively coupled to the controller. Morando discloses the actuator including a hydraulic actuator; however, it does not explicitly disclose that the hydraulic actuator is operable via at least one electrically operated hydraulic valve communicatively coupled to the controller.
Stammen teaches the use of a controller (48), valves (38, 42) and sensors (46) utilized to provide regulation for hydraulic fluid delivery ([0015]). Stammen further teaches that the valves may be electronically operated and communicatively coupled to and controlled by the controller ([0023], “For example, the controller 48 may be coupled to connectors on the valves, such as electric pneumatic or hydraulic actuators, which in turn operate to open and close the valves.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the electronically operated hydraulic valve and controller control to the hydraulic fluid supply to the hydraulic actuator of Morando with the predicted results that the electronically controlled valve would provide 
Regarding Claim 12: Morando discloses the rotodynamic pump of claim 10; however, Morando fails to explicitly disclose comprising a pressure sensor communicatively coupled to the controller and being hydraulically connected to the outlet to generate the signal while the rotodynamic pump is in use.  
Stammen teaches the use of a pressure sensor (46) communicatively coupled to a controller (48) utilized to provide control to valves (38, 42) through the use of an electronic control signal while the apparatus is in use. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the use of a pressure sensor into the apparatus of Morando with the predicted results that the use of such a sensor combined with the control area (CA) and the electronic valve actuation teaches of Stammen would allow for more finite control of the pressure being supplied to the servo actuator and thereby increase the level of control available to operate the apparatus of Morando.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,482,523, “Morando,” in view of US 4,213,735, “Grennan”.
Regarding Claim 13: Morando discloses the rotodynamic pump of claim 10; however, Morando fails to explicitly disclose wherein the at least one delivery pressure setpoint is a range of pressures
Grennan teaches the control of a variable geometry impeller pump similar to that of Morando and further teaches wherein the operation of the pump and impeller geometry is optimized to be operable over a range of back pressures such (Column 2, Line 65, “The pressure Pa in the pumping cavity 20, which is the same behind each shroud by virtue of an interconnecting passage 49, is preferably modulated in such a manner that a constant output flow is substantially maintained over a wide range of back pressures.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated control of the impeller over a range of pressure set points, as taught by Grennan, with the predicted results that such operation will allow for the pump to operate such that a constant output flow is substantially maintained over a wide range of back pressures (Grennan, Column 2, Line 65).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,482,523, “Morando,” in view of US 4,213,735, “Grennan,” US 2015/0184594, “Stammen,” and US 2017/0204803, “Pursifull.”
Regarding Claim 14: Morando in view of Grennan teaches the rotodynamic pump of claim 13; however, Morando in view of Grennan fails to explicitly disclose or suggest wherein the controller includes a processor and a non-transient memory communicatively coupled to the processor, the non-transient memory storing processor-executable instructions which, when executed by the processor, cause the controller to execute a proportional-integral-derivative (PID) control algorithm to operate the actuator in response to the signal to regulate the delivery pressure toward the at least one delivery pressure setpoint.
Stammen teaches the use of a pressure sensor, a controller with a memory, and processor-executable instructions as discussed in the previous rejection of claims 11 and 12. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the use of a pressure sensor, a controller with a memory, and processor-executable instructions into the apparatus of Morando with the predicted results that the use of such a sensor combined with the control area (CA) and the electronic valve actuation teaches of Stammen would allow for more finite control of the pressure being supplied to the servo actuator and thereby increase the level of control available to operate the apparatus of Morando.
Once combined, Morando in view of Grennan and Stammen teach the claimed invention; however, they do not explicitly teach or suggest the use of a PID control algorithm. 
Pursifull teaches the use of a PID control algorithm in the operation of a fuel system to regulate a fuel output pressure (Figure 3, [0074]). 
It would have bene obvious to one of ordinary skill in the art to implement a PID control scheme as taught by Pursifull as such a PID control scheme is a well-known iterative control scheme capable of use in a control system, such as that utilized by Stammen, with the predicted results that such a PID control based system will be capable of providing finite control to the achieve a delivery pressure set point.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2022.01.05 have been fully considered but they are not persuasive.
Applicant argues on pages 5 and 6 of their remarks that “the objections to the drawings should be withdrawn.” Applicant recites passages of MPEP 608.02 and 37 C.F.R. §1.81(a) in support of their request to withdraw the objection; however, Examiner asserts that the recited passages support the specific need for the elements to be included in the drawing. The instant claims are directed towards features of the invention which are not clearly show, their arrangement in the apparatus are necessary for the understanding of one of ordinary skill in the art of the subject matter to be patented. Applicant asserts that the inclusion of the aforesaid features is not necessary for understanding the scope of the subject matter without providing sufficient support for their argument. The recited elements appear to be critical to the aforesaid claims; however, a full understanding of their nature is not provided by the drawings.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746